NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                             APR 22 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 09-30287

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00023-SEH

  v.
                                                  MEMORANDUM *
JUAN ISAC ALVARADO-ISORDIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Juan Isac Alvarado-Isordia appeals from the 54-month sentence imposed

following his guilty-plea conviction for illegal re-entry of a deported alien, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      Alvarado-Isordia contends that his sentence is unreasonable because the

district court failed to review sufficiently the mitigating facts of his case in light of

the 18 U.S.C. § 3553(a) sentencing factors. He also contends that his sentence is

greater than necessary in light of the staleness and facts surrounding a prior

conviction that formed the basis for a 16-level enhancement pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A)(i). The record indicates that the district court did not

procedurally err and that the sentence is substantively reasonable in light of the

totality of the circumstances. See United States v. Carty, 520 F.3d 984, 991-93

(9th Cir. 2008) (en banc); cf. United States v. Amezcua-Vasquez, 567 F.3d 1050,

1054-58 (9th Cir. 2009).

      AFFIRMED.




                                            2                                      09-30287